t c memo united_states tax_court wayne hampton and lois hampton petitioners v commissioner of internal revenue respondent docket no filed date john m moles for petitioners gary l bloom for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for - - after concessions the remaining issue for decision is whether petitioners are entitled under sec_7430 to an award of dollar_figure in litigation costs findings_of_fact at the time the petition was filed petitioners resided in watts oklahoma on date respondent began an audit of petitioners’ federal_income_tax liability on date as a result of petitioners’ failure to attend several scheduled appointments with respondent’s revenue_agent and to provide respondent with requested records respondent issued to petitioners a 30-day_letter with regard to petitioners’ federal_income_tax liability petitioners filed with respondent’s appeals_office a protest to the above 30-day_letter because petitioners represented to the appeals_office that they possessed records for that they had not yet provided to respondent’s revenue_agent respondent’s appeals_office returned petitioners’ case to respondent’s examination_division for review of the additional records that petitioners offered to provide over the next months progress was made by petitioners and respondent’s revenue_agent towards an agreement of petitioners’ federal_income_tax liability petitioners provided to respondent additional records relating to some but not all of the adjustments reflected in respondent’s above 30-day_letter upon respondent’s review of the additional records provided some adjustments set forth in the 30-day_letter were conceded by respondent and on date respondent issued to petitioners a revised 30-day_letter on date after petitioners had provided to respondent’s revenue_agent yet additional records respondent issued to petitioners a second revised 30-day_letter reflecting additional concessions by respondent petitioners again protested to respondent’s appeals_office the adjustments set forth in respondent’s second revised 30-day_letter petitioners then provided to respondent’s appeals_office even more records relating to some of the remaining adjustments that had previously not been provided upon review of these records respondent conceded or settled additional adjustments on date respondent mailed to petitioners a notice_of_deficiency for petitioners’ federal_income_tax liability that reflected the adjustments that had not been agreed to and on date petitioners filed their petition herein shortly prior to the scheduled trial and as a result of additional records provided by petitioners to respondent for the first time petitioners and respondent reached a basis for q4e- settlement on all of the remaining adjustments set forth in respondent’s notice_of_deficiency on date petitioners filed under sec_7430 their motion for an award of dollar_figure in litigation costs opinion respondent acknowledges that petitioners substantially prevailed with respect to the adjustments set forth in respondent’s notice_of_deficiency that petitioners met the net_worth requirement that petitioners exhausted available administrative remedies and that the dollar_figure in claimed litigation costs is reasonable see sec_7430 b c and respondent contends however that petitioners unreasonably protracted the administrative and court proceedings herein and that respondent’s position was substantially justified see sec_7430 and petitioners emphasize that they seek recovery only of litigation costs incurred after respondent mailed the notice_of_deficiency namely of litigation costs incurred after date and not administrative costs incurred during the audit examination and appeals protest when their delay in producing records to respondent may have delayed the resolution of the adjustments in connection with the audit appeals and litigation of this case from date to date petitioners - - failed to attend various scheduled meetings with respondent’s representatives and failed timely to produce records respondent’s audit respondent’s appeals_office consideration and the ultimate settlement of petitioners’ case in this court all appear to have been delayed by the haphazard fashion in which petitioners produced their records on the limited record before us in this case we conclude that petitioners’ delay in producing records protracted the administrative and court proceedings within the meaning of sec_7430 petitioners are not entitled to an award of any litigation costs see 91_tc_963 to reflect the foregoing an appropriate order and decision will be entered
